Citation Nr: 1824277	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-31 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pittsburgh Foreign Cases Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating for functional residuals, status-post tendon tear and surgical repair, right ankle.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the cervical spine.

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the thoracolumbar spine with annular tear.

4.  Entitlement to an initial disability rating in excess of 20 percent for degenerative arthritis with separation, AC joint, status-post arthroscopic surgery, right shoulder.

5.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a chronic left knee disability.

7.  Entitlement to service connection for a chronic right knee disability.

8.  Entitlement to service connection for a chronic left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1990 to March 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the Pittsburgh Foreign Cases Regional Office in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking to establish service connection for chronic bilateral knee and left shoulder disabilities.  She is also seeking entitlement to increased disability ratings for cervical and thoracolumbar spine disabilities, a right shoulder disability, a right ankle disability, and PTSD.  Based on a review of the claims file, the Board finds that additional development is needed prior to adjudication of the claims.

With regard to the Veteran's service connection claims for chronic disabilities of the bilateral knees and left shoulder, the Board notes that the Veteran was afforded a sole VA examination for these disabilities in December 2010.  Subsequent to the examination, the Veteran was abducted and assaulted in March 2011 while on terminal leave in Micronesia.  See April 2012 Criminal Information.  She was beaten by her captors and suffered injuries to her knees and shoulders.  See March 2011 VA Treatment Record.  She reported that during her abduction, her left knee was bent badly to the side and she felt a tearing.  Id.  Her left knee was swollen and she was placed in a knee immobilizer due to instability.  The Veteran was diagnosed with multiple abrasions and contusions and left knee swelling.  See March 2011 Treatment Record.

The Veteran currently has a diagnosis of bilateral rotator cuff syndrome status post-surgery and bilateral arthritis of the knees.  See October 2014 VA Treatment Record and August 2015 Social Security Administration (SSA) Notice of Decision.  As the Veteran has suffered additional injuries sustained while on terminal leave during active duty, injuries that were not present during the December 2010 VA examination, remand is warranted to provide the Veteran with a VA examination to determine whether her current bilateral knee and left shoulder disabilities are etiologically related to her active duty service.

The Board further notes that the December 2010 VA examination was the last time the Veteran's service-connected disabilities were evaluated by VA.  The Board finds that a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of her cervical and thoracolumbar spine disabilities, right shoulder disability, right ankle disability, and PTSD.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  As the Veteran has asserted that the severity of her service-connected disabilities are not adequately reflected by the December 2010 VA examination, which is more than seven years old, the Board finds that remand for contemporaneous VA examinations is necessary to ascertain the current severity of the Veteran's service-connected cervical and thoracolumbar spine disabilities, right shoulder disability, right ankle disability, and PTSD.

The Board adds that two precedential decisions were recently issued which also require the Veteran's musculoskeletal claims to be remanded.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that in order for an examination to be adequate, it must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court clarified the responsibilities of a VA examiner and the Board when an examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Case law and VA guidelines anticipate that examiners will offer flare-up opinions based on estimates derived from information procured from relevant sources, including lay (non-expert) statements.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  Sharp found a VA examination to be inadequate because the examiner, although acknowledging that the veteran was not then suffering from a flare of any of his conditions, failed to ascertain adequate information, such as frequency, duration, characteristics, severity, and functional loss, regarding the flare-ups by alternative means.  Therefore, the Board finds that remand for new VA examinations that include range of motion testing and estimates as to the functional impact of possible flare-ups, as per the Court's recent holdings in Correia and Sharp, are warranted.

The Board further notes that the Veteran submitted a January 2018 Disabilities Benefits Questionnaire for her thoracolumbar spine disability completed by a private physician.  The questionnaire failed to meet the guidelines set forth in Correia and Sharp.  Further, the physician indicated that the Veteran suffered from bilateral radiculopathy due to the femoral and sciatic nerves, but failed to note the severity of the radiculopathy and it was secondary to the Veteran's cervical and/or thoracolumbar spine disabilities.  As such, the above noted deficiencies should be remedied on remand.

Next, the record reveals that the Veteran is in receipt of SSA disability benefits based on arthritis in the knees; shoulder, back, and neck injuries; and PTSD.  See August 2015 SSA Notice of Decision.  Although SSA's determination letter is of record, additional records pertaining to this award are not associated with the electronic claims file.  In light of 38 C.F.R. § 3.159(c)(2), VA has a duty to make necessary efforts to obtain any outstanding records from SSA.  Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Given the likelihood that records held by SSA might include those pertinent to the disabilities herein at issue, the Board concludes that a determination on the issues on appeal cannot be made absent records held by SSA.  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on her application for SSA disability benefits and all underlying medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain any records pertaining to the Veteran's claim(s) for disability benefits, to include any medical records relied upon by SSA in adjudicating the Veteran's claim(s) for SSA disability benefits.  If additional records cannot be obtained, issue a formal determination that they do not exist or that further efforts to obtain them would be futile; include such documentation in the claims file and notify the Veteran.  

2.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of her chronic bilateral knee disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  

A complete history should be elicited directly from the Veteran and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's chronic bilateral knee disabilities are related to active duty service.

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  After any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of her chronic left shoulder disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

A complete history should be elicited directly from the Veteran and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's chronic left shoulder disability is related to active duty service.

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of her service-connected PTSD.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

A complete history should be elicited directly from the Veteran and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should also discuss the impact, if any, the Veteran's PTSD has on her activities of daily living, including her ability to perform the mental acts needed to obtain or maintain employment.

The supporting rationale for all opinions expressed must be provided.

5.  After any records obtained have been associated with the evidentiary record, schedule the Veteran for appropriate VA medical examinations to determine the current severity of her service-connected cervical and thoracolumbar spine disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiners.  The examination report must include a notation that this record review took place.

A complete history should be elicited directly from the Veteran and any tests and studies deemed necessary by the examiners should be conducted.  All findings should be reported in detail.  

Regarding the orthopedic manifestations, the examiners are asked to indicate the point during range-of-motion testing that motion is limited by pain.  The examiners should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for the cervical and thoracolumbar spine.  If an examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should explain why.

The examiners should describe the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology and/or is evidenced by visible behavior such as facial expression or wincing.

The examiners should express an opinion as to whether pain or other manifestations during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiners should portray the degree of any additional range-of-motion loss due to pain on repeated use or during flare-ups.  If no estimate can be provided, the examiners should provide a sufficiently detailed explanation as to why.

If the Veteran is not suffering from a flare-up of her back disabilities at the time of the examination, the examiners must attempt to ascertain information, such as frequency, duration, characteristics, severity, and functional loss, regarding any flare-ups by alternative means and to estimate the functional impact of any flare-ups in terms of range of motion on the basis of that information.

The examiners should note the January 2018 DBQ findings of femoral and sciatic radiculopathy and determine whether each is secondary to the Veteran's service-connected cervical and/or thoracolumbar spine disabilities.  Further, the examiners should indicate the severity of each radiculopathy.

The examiners should also discuss the impact, if any, the Veteran's cervical and thoracolumbar spine disabilities have on her activities of daily living, including her ability to perform the physical acts necessary to obtain or maintain employment.

The supporting rationale for all opinions expressed must be provided.

6.  After any records obtained have been associated with the evidentiary record, schedule the Veteran for an appropriate VA medical examination to determine the current severity of her service-connected right shoulder disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

A complete history should be elicited directly from the Veteran and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range-of-motion testing that motion is limited by pain.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for the right shoulder.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should explain why.

The examiner should describe the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology and/or is evidenced by visible behavior such as facial expression or wincing.

The examiner should express an opinion as to whether pain or other manifestations during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range-of-motion loss due to pain on repeated use or during flare-ups.  If no estimate can be provided, the examiner should provide a sufficiently detailed explanation as to why.

If the Veteran is not suffering from a flare-up of her right shoulder disability at the time of the examination, the examiner must attempt to ascertain information, such as frequency, duration, characteristics, severity, and functional loss, regarding any flare-ups by alternative means and to estimate the functional impact of any flare-ups in terms of range of motion on the basis of that information.

The examiner should also discuss the impact, if any, the Veteran's right shoulder disability has on her activities of daily living, including her ability to obtain and maintain employment.

The supporting rationale for all opinions expressed must be provided.

7.  After any records obtained have been associated with the evidentiary record, schedule the Veteran for an appropriate VA medical examination to determine the current severity of her service-connected right ankle disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

A complete history should be elicited directly from the Veteran and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range-of-motion testing that motion is limited by pain.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should explain why.

The examiner should describe the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology and/or is evidenced by visible behavior such as facial expression or wincing.

The examiner should express an opinion as to whether pain or other manifestations during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range-of-motion loss due to pain on repeated use or during flare-ups.  If no estimate can be provided, the examiner should provide a sufficiently detailed explanation as to why.

If the Veteran is not suffering from a flare-up of her right ankle disability at the time of the examination, the examiner must attempt to ascertain information, such as frequency, duration, characteristics, severity, and functional loss, regarding any flare-ups by alternative means and to estimate the functional impact of any flare-ups in terms of range of motion on the basis of that information.

The examiner should also discuss the impact, if any, the Veteran's right ankle disability has on her activities of daily living, including her ability to obtain and maintain employment.

The supporting rationale for all opinions expressed must be provided.

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




